TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00712-CR



                                    Anthony Torres, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. CR2013-363, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                                             ORDER

PER CURIAM

                 In the above cause, appellant’s brief was first due on February 9, 2015. Appellant’s

counsel has now filed his fourth motion for extension of time to file appellant’s brief, seeking

an extension until “at least” June 23, 2015. We grant the motion and ORDER counsel to file

appellant’s brief no later than the following Monday, June 29, 2015. No further extensions will

be granted. If appellant fails to file a brief by the deadline, a hearing before the district court will

be ordered.1

                 It is ordered on June 17, 2015.



Before Justices Puryear, Pemberton, and Bourland

Do Not Publish


        1
            See Tex. R. App. P. 38.8(b).